Exhibit 10.12

Myriad Pharmaceuticals, Inc.

Management Performance—Incentive Bonus Program

Fiscal Year 2010

The Compensation Committee of the Board of Directors of Myriad Pharmaceuticals,
Inc. has implemented an annual management performance—incentive bonus program
for the purpose of establishing annual performance objectives for our
executives, including our named executive officers, to align their performance
with the overall goals and objectives for Myriad. This process will commence in
the fourth quarter of each fiscal year with each executive meeting with our
President and CEO to discuss management business objectives (collectively
“MBOs”) for the ensuing fiscal year. After review and discussion, our President
and CEO will present the executive officers’ MBOs to the Compensation Committee
for final approval. Similarly, our President and CEO meets with the Compensation
Committee at the end of each fiscal year to propose his MBOs for the ensuing
fiscal year which, after review and discussion, are finalized by the
Compensation Committee.

After the end of each fiscal year, annual bonus awards will then be determined
by the Compensation Committee for each executive officer based on i) a target
bonus award opportunity, ii) the company’s overall financial performance and
financial condition, and iii) the individual executive officer’s performance
against the MBOs established for such executive officer, the company’s financial
performance in the areas of responsibility of the executive officer and other
significant accomplishments and contributions of the executive officer.

For fiscal year 2010, the Compensation Committee established the following
target bonus award opportunities for each executive officer, based on a
percentage of base salary:

 

     Target Bonus
(% of Base Salary)  

Adrian N. Hobden, Ph.D., President and Chief Executive Officer

   50 % 

Robert Lollini, Chief Financial Officer

   35 % 

Wayne Laslie, Chief Operating Officer

   40 % 

Edward Swabb, M.D., Ph.D., Senior Vice President, Drug Development, Chief
Medical Officer

   35 % 

Barbara Berry, Senior Vice President, Human Resources

   30 % 

The actual bonus award will be determined by the Compensation Committee by
multiplying the target bonus percentage for all executive officers by a factor
of 0 to 1.2 based upon the Compensation Committee’s assessment of the Company’s
overall financial performance and financial condition as of the end of the
fiscal year. This adjusted target bonus percentage will then be multiplied by a
factor of 0 to 1.2 based upon the Compensation Committee’s assessment of the
individual executive officer’s achievement of individual MBO’s and other
performance criteria as set forth above; provided however, that the adjusted
target bonus percentage shall not exceed 130% of the initial target bonus award
opportunity for any individual executive officer. The target bonus percentage,
as adjusted, will then be multiplied by the executive officer’s base salary.

In addition, the Compensation Committee will determine if there are any
significant differences in the actual bonus to be paid to an executive officer
compared to similar positions with the comparable companies in our industry as
represented in the compensation data we utilize, changes in the scope of
responsibilities of the executive officer, or internal pay inequities.

We reserve the right to modify the management performance program, and the key
corporate performance factors and criteria under the program, at any time.